Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the claimed antibody or protein label having the following structure:

    PNG
    media_image1.png
    85
    581
    media_image1.png
    Greyscale

wherein R1 is a metal chelator or a click-chemistry synthon; R2 is a methyl, ethyl or propyl; x is 1 or 2; y is 2 or 3 and z is 1 or 2. The closest prior art is Toda et al. (Angewandte Int. Ed. Chemi, 52(48): 12592-12596, 2013, IDS). Toda et al. teach reagents that may be used in a thiol-click reaction to generate stable protein conjugates. For example Scheme 3 of Toda et al. depicts the following reagent:

    PNG
    media_image2.png
    221
    661
    media_image2.png
    Greyscale

The reagents of Toda et al. do not anticipate the instantly claimed antibody or protein label, and the instantly claimed antibody or protein label is not an obvious variant of the reagents of Toda . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/NELSON B MOSELEY II/Examiner, Art Unit 1642